López Vilanova, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
Miguel A. Nieves Díaz y la Vaquería Nieves Díaz, Inc. (Nieves Díaz), recurren de la resolución emitida por la Oficina de Reglamentación de la Industria Lechera que le impuso al recurrente determinada sanción por los costos de decomiso de un camión de leche.
Evaluado el escrito y la documentación que se acompaña, con el beneficio de la comparecencia de la recurrida resolvemos confirmar el dictamen recurrido. Expongamos los hechos que originan la controversia ante nos.
I
El 2 de julio de 1997, un camión de la planta elaboradora de leche fresca Suiza Dairy, efectuó un recorrido de leche cruda en la ruta asignada, la cual incluyó la vaquería del aquí recurrente. El camión de recogido tenía dos compartimentos. Como parte del procedimiento rutinario se procedió a analizar la leche recogida en ambos compartimentos y las muestras individuales tomadas a cada uno de los ganaderos que aportaron leche en dicho recogido. Cuando se analizó la leche de ambos compartimentos, ésta resultó en violación del parámetro de cloruro y crioscopia, que establece el Reglamento de la Industria Lechera, por lo cual fue decomisada. Se procedió, entonces, a examinar las muestras individuales de cada uno de los ganaderos para dicho parámetro. La leche aportada por el recurrente fue la única que resultó en violación de dicho parámetro. Por tal razón, se procedió a notificarle el decomiso y el valor del mismo, imponiéndosele el pago del costo o pérdida de dicha leche, según se establece en el Reglamento Número 5 de la Oficina de Reglamentación de la Industria Lechera.
Nieves Díaz solicitó una vista administrativa, la cual le fue concedida. En la misma presentó prueba, en particular una de carácter pericial, con el propósito de controvertir el dictamen de la agencia administrativa.
El oficial examinador que recibió la evidencia en la vista administrativa celebrada en la Oficina de Reglamentación de la Industria Lechera, rindió un informe al administrador de dicha agencia, en el cual recomendó que se disminuyera la sanción impuesta en un cincuenta porciento (50%). Entendió que la leche *57aportada por el recurrente no fue suficiente para causar el decomiso del tanque termo, el cual contenía otras leches recogidas de varios ganaderos. Dicho informe fue acogido en la res ción ad otrativa dictada por la agencia recurrida. Inconforme Nieves Díaz recurre ante nos. Plantea que el Departamento de Agricultura incidió:

“1. Al penalizarlo a pagar un cincuenta porciento (50%) del décomiso del tanque de veintidós mil ciento sesenta y dos (22,172) litros por cuanto en su resolución la propia agencia resuelve que la querellada cometió un error matemático al no ponderarse los resultados a todos los ganaderos que aportaron leche al tanque 626. Resulta en un abuso de discreción el decomisar (22,172) litros de leche sin que se tomara una muestra del universo de la leche en el tanque y que basado en los promedios por ganadero la prueba pericial estableció que la leche estaba dentro de los parámetros de calidad del Reglamento Número 5 de la Industria Lechera para establecer las normas que regirán la calidad de la leche en todas sus fases de producción, elaboración y venta del 30 de octubre de 1991.


2. De manera arbitraria y caprichosa al penalizar a la querellante al pago de un cincuenta porciento (50%) del tanque decomisado por cuanto tal determinación es totalmente contra indicada con lo resuelto por la propia agencia administrativa que resuelve que el castigar solamente al querellante es altamente injusto. El querellante no incurre en falta alguna concluida por el Departamento de Agricultura que justifique la penalidad impuesta y aquí recurrida.


3. Al no aplicar a los hechos del caso en cuanto a la toma de muestra, manejo y conclusiones de las muestras lo establecido en el Reglamento Número 5, y sus apéndices sobre estos extremos así como las enmiendas a dicho Reglamento del 24 de septiembre de 1992. Las muestras que se tomaron no observaron los requisitos del Reglamento Número 5 por lo que sus resultados son altamente irregulares, sospechosos y carecen de confiabilidad para sostener y fundamentar decisiones de decomisar la leche. ”

El detenido examen que hemos hecho de la documentación que obra ante nos revela que los alegados errores no se cometieron. Veamos porqué. 
n
El recurrente cuestiona el proceso llevado a cabo por la Oficina de Reglamento de la Industria Lechera al decomisar la leche. Entiende que el mismo no se realizó según lo dispuesto en el Reglamento Número 5 de dicha agencia. No tiene razón.
La Sección 7 (2) del Reglamento Núm. 5 de la Oficina de Reglamento de la Industria Lechera, según enmendado, dispone lo siguiente:

“En caso que cualquier ganadero causare el decomiso de leche de un tanque Termo... vendrá obligado a pagar el costo de disposición de la leche dañada...


...Esta sanción se impondrá cuando se haya corroborado que la leche recogida a dicho ganadero fue la causante de la contaminación de la restante leche en el camión. La corroboración se realizará mediante el análisis de una muestra oficial, tomada por el Departamento de Salud o por esta Oficina o por una muestra del transportista de leche. ”

La Sección (6) del referido Reglamento establece el conjunto de propiedades que se analizarán para determinar la calidad de la leche fresca. En el caso de la leche cruda, como lo es en el caso de autos, los elementos a analizarse son catorce (14) entre los cuáles se encuentra la crioscopia y el cloruro. En cuanta a éstas, dispone:

*58
“a. Leche cruda:


1....

2....

3....


4....


5. Crioscopia - deberá ser numéricamente mayor de 0.512C.


6. Cloruro - deberá ser no menor de 0.09% ni mayor de 0.14%. ”

La Sección (13) del Reglamento Número 5 provee para que la leche que no cumpla con los requisitos de calidad, no se autorizará su uso para mercadearse por la planta elaboradora y se decomisará.
En el caso ante nos, surge de la transcripción de la Vista Administrativa celebrada ante la agencia, que la leche aportada por la Vaquería Díaz Nieves incumplió con los parámetros establecidos en el Reglamento Número 5 de la Oficina de Reglamentos de la Industria Lechera en cuanto al cloruro y la crioscopia que debía contener la misma. El Reglamento establece que la leche cmda debe contener un porciento no menor de 0.09 ni mayor de 0.14 en lo que se refiere a cloruro y debe cumplir con un número mayor de 0.516 en grados de congelación. La leche aportada por el recurrente obtuvo resultados mayores de .147% de cloruro en las muestras tomadas de los tanques. Los resultados de las muestras de los demás ganaderos cumplieron con los parámetros establecidos por la industria en su Reglamento Número 5. Ninguna excedió el límite de dicho parámetro. En lo referente a la crioscopia en los resultados del Tanque Número 626 se obtuvo un .5125 C, y este nivel de congelación es menor al que corresponde.
Del Reglamento no se desprende el que se tenga que tomar una muestra del universo de la leche para así determinar el decomiso de la misma, sino que si al corroborar que la leche recogida de un ganadero fue la causante del decomiso de ésta, el ganadero está obligado a pagar este decomiso. La conclusión de que la leche aportada recogida por dicho camión resultara con un porciento de cloruro en violación del reglamento, está apoyada por el récord.
A la página número 50 del apéndice del recurso ante nos, la cual es parte de la transcripción de la vista administrativa, se le preguntó al recurrente si reconocía que el examen de la leche contenida en el camión y las muestras individuales de sus tanques salieron fuera de la norma o parámetro reglamentario, y éste reconoció que sí. Igualmente a la página número 88 de dicho apéndice, el perito del recurrente admitió que ambos compartimentos del camión estaban fuera de dicha norma reglamentaria. Por tal razón, la evidencia aportada por el propio recurrente sostiene y apoya la determinación administrativa cuya revisión se solicita.
El recurrente descansa, en su recurso de revisión, en un análisis o ponderación llevada a cabo por su perito, del cual surge que la totalidad de la leche contenida en el camión no violaba el parámetro de cloruro antes mencionado, y que por tal razón dicha leche no debió ser decomisada, evitándose así la sanción impuesta. Aunque la ponderación de dicho perito es correcta desde el punto de vista matemático, contiene un error que vicia fatalmente el resultado. Ello así, porque en su análisis el perito no tomó en consideración que el camión tanque en el cual se recogió la leche concernida en este caso tenía dos compartimentos, y la leche fue analizada para cada uno de ellos. Dicho perito llevó a cabo la ponderación asumiendo que el camión tenía un sólo compartimento, lo cual es claramente erróneo.
*59A pesar de que la prueba aportada en la vista por la propia parte recurrente confirmó la sanción correcta de decomisar dicha leche y de imputarle responsabilidad a éste, la recurrida rebujo la sanción impuesta en un cincuenta porciento (50%). Sobre este particular concurrimos con el señalamiento que expone a la página 5 de su escrito la Oficina de Reglamentación de la Industria Lechera cuando señala que la parte recurrente, “a quien beneficia dicha disminución en la sanción, recurre por su insatisfacción, a pesar de que la prueba desfilada en la vista administrativa no tan sólo justifica la sanción disminuida impuesta, sino la sanción total de indemnizar por el valor completo del decomiso. ”
III
Nada hemos encontrado en el caso ante nos que justifique intervenir con el dictamen de la agencia recurrida. Por ello, se confirma la resolución recurrida.
Notifíquese.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General
ESCOLIO 99 DTA 114
1. Al igual que el recurrente, se discuten los errores en conjunto.